         Case 1:14-cr-00141-CRC Document 558 Filed 11/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :

                                         :

               v.                        :    14-cr-141 (CRC)

                                         :

AHMED ABU KHATALLAH                      :


                       DEFENDANT’S MOTION FOR A NEW TRIAL

       Defendant Ahmed Abu Khatallah, through counsel, respectfully files this motion seeking

a new trial based upon recently disclosed exculpatory evidence. Specifically, the government

has recently disclosed new information regarding one of the government’s key witnesses, the

witness who testified under the pseudonym Ali Majrisi. Additionally, counsel believes there is

additional information that came to light during the trial of Mr. Khatallah’s alleged

coconspirator, Al Imam, that has yet to be disclosed to Mr. Khatallah’s defense. Moreover, the

newly disclosed evidence relates to classified evidence that Counsel does not presently have

access to due to the Covid pandemic. Thus, Counsel has not yet been able to fully assess the

newly disclosed evidence or the yet to be disclosed information. Fed. R. Crim. Proc. Rule 33(b)

requires that a motion for a new trial based upon new evidence be filed within 3 years after a

finding of guilt. Mr. Abu Khatallah was found guilty on November 28, 2017. Thus, counsel is

filing this motion now, and requesting that the Court allow counsel to engage with government

counsel to ensure that all relevant information has been disclosed prior to fully briefing the

motion. Counsel suggests that a status report be filed in approximately 90 days, and that no

briefing schedule be set at this time.
Case 1:14-cr-00141-CRC Document 558 Filed 11/23/20 Page 2 of 2




                            Respectfully submitted,
                            A. J. KRAMER
                            FEDERAL PUBLIC DEFENDER

                                   /s/

                            MICHELLE M. PETERSON
                            Chief Assistant Federal Public Defender
                            625 Indiana Avenue, N.W., Suite 550
                            Washington, D.C. 20004
                            (202) 208-7500
                            shelli_peterson@fd.org


                            Counsel for Ahmed Abu Khatallah




                               2
